     Case 1:19-cv-00221-C Document 30 Filed 01/04/21 Page 1 of 2                PageID #: 415




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DONNA CHISESI, AS INDEPENDENT                           )
ADMINISTRATRIX OF THE ESTATE                            )
OF JONATHAN VICTOR, DECEASED,                           )
                                                        )
         Plaintiff                                      )      CASE NO.: 1:19-cv-00221-C
                                                        )
v.                                                      )
                                                        )
MATTHEW HUNADY, in his                                  )
individual capacity, as a Baldwin County,               )
Alabama, Sheriff’s Deputy, and HUEY                     )
HOSS MACK, in his individual capacity, as               )
the Sheriff of Baldwin County, Alabama                  )
                                                        )
         Defendants.                                    )

                     DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

         COME NOW, Defendants Matthew Hunady and Huey Hoss Mack, pursuant to Fed. R.

Civ. P. 56, and moves this Court to grant them summary judgment based upon the arguments

contained in Defendants’ Memorandum Brief in Support of Summary Judgment and the following:

         1.     Count I for wrongful death under 42 U.S.C. § 1983 is not a viable claim.

         2.     Count III based upon Monell liability is inapplicable against Sheriff Mack.

         3.     Plaintiff cannot meet the burden of showing § 1983 liability against Sheriff Mack

based upon his status as a supervisor.

         4.     Deputy Hunady’s use of force was objectively reasonable under the Fourth

Amendment.

         5.     Deputy Hunady and Sheriff Mack are entitled to qualified immunity.

         6.     Deputy Hunady and Sheriff Mack’s actions were not in violation of clearly

established law.
  Case 1:19-cv-00221-C Document 30 Filed 01/04/21 Page 2 of 2                       PageID #: 416




       Respectfully submitted this 4th day of January, 2021.

                                       /s/J. Randall McNeill
                                       J. RANDALL MCNEILL (ASB-4841-E29J)
                                       FRED L. CLEMENTS, JR. (ASB-5682-R39C)
                                       Attorneys for Defendants Sgt. Matthew Hunady
                                       and Sheriff Huey "Hoss" Mack.
                                       WEBB MCNEILL WALKER PC
                                       7475 Halcyon Pointe Drive (36117)
                                       Post Office Box 240909
                                       Montgomery, Alabama 36124
                                       (334) 262-1850 – T
                                       (334) 262-1889 – F
                                       rmcneill@wmwfirm.com
                                       fclements@wmwfirm.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 4th day of January 2021, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following:

Jack Samuel Tenenbaum
Northwestern Pritzker University School of Law
375 E. Chicago Ave.
Chicago, IL 60611
(312) 953-7185 T
s-tenenbaum@law.northwestern.edu



                                       /s/J. Randall McNeill
                                       OF COUNSEL
